Citation Nr: 1607010	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-27 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for a right knee disability.

2.  Entitlement to a rating greater than 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1974 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the above claims.

In July 2009, the Veteran asserted that gait changes caused by his service-connected knee disabilities cause hip discomfort.  This contention raises the issue of service connection for a bilateral hip disability secondary to service-connected bilateral knee disabilities.  The Board notes that although this issue was previously referred to the AOJ in the September 2013 remand, there is no indication that the issue has been addressed.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's right knee disability is not manifested by instability; his flexion has not been shown to be functionally limited to 120 degrees or less; he has shown full extension; no meniscus injuries have been shown; and no ankylosis has been identified in the right knee.

2.  The Veteran's left knee disability is not manifested by instability; his flexion has not been shown to be functionally limited to 100 degrees or less; he has shown full extension; no meniscus injuries have been shown; and no ankylosis has been identified in the left knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256-5262 (2015).

2.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256-5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As for the duty to assist, pertinent post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claims or might be pertinent to the bases of the claims, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, October 2013, September 2013, and October 2008 VA examination reports discussed all applicable medical principles and medical treatment records relating to the increased rating issues discussed herein, and the analyses are considered adequate upon which to decide the claims at issue.   Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

There has also not been any suggestion that either of the Veteran's knee disabilities has worsened since his last examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In September 2008, the Veteran filed a claim seeking ratings in excess of 10 percent for his left and right knee disabilities.  He stated that he felt that his disabilities had worsened since his previous examination and reported that his knees snapped, popped and cracked, and added that he had fallen a couple of times on account of his knees.  He stated that he used anti-inflammatories for pain.  The Veteran is currently assigned 10 percent ratings under Diagnostic Code 5257 for both knees based on a finding of instability in the knees.  In April 2009, the Veteran wrote in his notice of disagreement that his knee disabilities varied from day to day and were affected by the weather.  He noted that with sunshine, his knees did not bother him, but that in cold, damp weather, the knees were more bothersome.  In his substantive appeal in July 2009, the Veteran indicated that his knees were painful and noted that he fell approximately once every three months on account of his knees.

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.  Words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.
 
The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63, 604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56, 704 (August 14, 1998).  Additionally, 
separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibial and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination of his right and left knee in October 2008.  At that time he reported that he had limitation in walking, in which he could only walk less than a mile.  He reported that standing, kneeling, and squatting caused knee pain.  He avoided stairs as much as possible.  He also reported that sitting and traveling in a car after a period of time caused knee stiffness.  The Veteran reported prior use of braces on his knees but he did not wear any at the time of the examination.  He denied any problems with his balance or equilibrium.  The Veteran was noted to have worked for the Postal Service, but had been on disability status since 1997.

On physical examination, the examiner noted the Veteran ambulated without a limp and got on and off the examining table easily.  He was in no acute distress.  There was no evidence of deformity or of any effusion of either knee noted.  There were also no clicks or snaps, instability, ankylosis, or other abnormality present in either knee.  The examiner stated that the stability of both knees was good in both the anterior and posterior medial lateral planes.  McMurray's sign was negative bilaterally.  There was very minimal crepitus of the right knee, none noted of the left knee.  The Veteran demonstrated range of motion in both knees from 0-140 degrees.  That is, range of motion was found to be normal.  The examiner noted that the Veteran's quadriceps and hamstring strength was markedly restricted.  When a two pound cuff was placed about the ankles while the Veteran sat at tableside, he was not able to perform a single full extension repetition of either knee.  The examiner diagnosed patellofemoral chrondromalacia of the right knee and found the left knee on examination was normal.  X-rays of the knees was normal.

X-rays were again normal in October 2009.

The Veteran was afforded another VA examination of his right and left knee in September 2013.  At that time the Veteran reported steady knee pain and that he experienced popping sensation in his knees.  He reported that prolonged walking and sit to stand activities aggravated his knee pain.  He also reported the occasional use of braces for both of his knees due to the pain.  The Veteran did not report that flare-ups impacted the function of the knees.  He denied receiving any knee injections or surgical intervention.

On physical examination, there was no evidence of any tibial or fibular impairment noted.  There was also no evidence of meniscal conditions or scars of the knees noted.  The examiner diagnosed patellofemoral pain syndrome and patellar tendinitis in both knees but found that the Veteran's knee conditions did not impact his ability to work.  

The Veteran was afforded another VA examination of his right and left knee in October 2013.  At that time the Veteran reported steady knee pain and that he experienced popping sensation in his knees.  He reported that prolonged walking and sit to stand activities aggravated his knee pain.  He also reported the occasional use of braces for both of his knees due to the pain.  The Veteran did not report that flare-ups impacted the function of the knees.  He denied receiving any knee injections or surgical intervention.  

On physical examination, there was no tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength in both knees was normal.  There was no anterior or posterior or medial-lateral instability present.  There was no evidence or history of recurrent patellar subluxation or dislocation noted.  There was no evidence of any tibial or fibular impairment, meniscal conditions, or scars of the knees noted.  Imaging studies did not document degenerative or traumatic arthritis in either knee.  

Range of motion in the right knee were: flexion to 125 degrees, with pain at 120 degrees; and normal extension.  Range of motion in the left knee were: flexion to 125 degrees, with pain at 100 degrees; and normal extension.  There was no additional limitation of motion with repetitive testing in either knee.  There was no objective evidence of painful motion on extension.  There was functional loss due to pain on movement in both knees.  The examiner opined that there was tenderness to palpation over the Veteran's bilateral patella tendons and the patellas were laterally deviated.  The examiner also found there to be tenderness to palpation in the peripatellar areas.  The examiner diagnosed patellofemoral pain syndrome and patellar tendinitis in both knees but ultimately found that the Veteran's knee conditions did not impact his ability to work.  

VA treatment notes of record show the Veteran received intermittent treatment at the VAMC for his knee disability for pain.  However, these records do not indicate that the Veteran's knee disability was manifested by symptomatology more severe than what is reflected in the VA examination reports of record.

Here, the Board finds that the evidence is against the assignment of ratings in excess of 10 percent for the service-connected right and left knee disabilities under Diagnostic Code 5257.  The weight of the competent and credible evidence does not establish moderate impairment, moderate subluxation, or moderate instability of either knee.  The Veteran has reported experiencing occasional falls on account of his knees and he uses knee braces on occasion, which supports the 10 percent ratings that have been assigned under 5257.  However, stability testing has consistently been normal throughout the course of the Veteran's appeal.  For example, at his most recent VA examination, the examiner found no anterior or posterior or medial-lateral instability present.  There was also no evidence or history of recurrent patellar subluxation or dislocation noted.  Therefore, as the objective medical evidence is silent for any findings of instability in either the right or left knee, moderate instability or subluxation has not been shown in either knee.  

Further, the Board finds that compensable ratings are not warranted under Diagnostic Codes 5260 and 5261 as the Veteran has not been shown to have flexion limited to 45 degrees or extension limited to 10 degrees in either the right or left knee at any time during the period on appeal.  Therefore, the Board finds that ratings in excess of 10 percent for the right and left knee are not warranted for any time during the period on appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261. 

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  There is competent and credible evidence of pain in the Veteran's right and left knee as he has consistently reported at various medical appointments.  The weight of the evidence shows no additional limitation of flexion or extension of either knee due to pain or due to fatigue, weakness, lack of endurance, or incoordination including after repetitive use.  For example, the 2013 examiner noted that repetitive motion testing did not cause additional limitation of motion in either knee and no Deluca factors were found to be present.  The Board notes that pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Thus, a rating in excess of 10 percent is not warranted for either knee under Deluca.  

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, 4.59 only provides entitlement to the minimum compensable rating for the joint.  Here, the Veteran has been assigned compensable ratings for both knees and therefore, 4.59 does not provide for an additional rating for either knee.
The Board has considered the additional Diagnostic Codes that are applicable to the knee, but notes that the Veteran has not been shown to have either meniscus problems or ankylosis in either knee.  There has also been no allegation of genu recurvatum.  As such, no other Diagnostic Codes are applicable.
 
Consideration has been given to assigning staged ratings; however, at no time during the period in question has the Veteran's right and left knee disability warranted higher schedular ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the bilateral knee disability on appeal are contemplated by the schedular criteria.  The Veteran's primary complaints with regard to his knees have been pain and instability, both of which have been considered directly by the schedular rating criteria.  The Veteran is also noted to use braces for his knees.  While braces are not specifically enumerated by the rating criteria, the use of a brace does not render the Veteran's service connected disabilities unique or unusual, and it does not mean that the schedular rating criteria does not adequately describe the symptoms of the Veteran's service connected disabilities, so as to trigger referral for extraschedular consideration. 

First, the use of a brace is not unexpected if a person is experiencing knee instability in a joint of the lower extremity.  Here, the Veteran receives compensable ratings for both knees based on the presence of instability.  Moreover, the use of an assistive device is not a "symptom" of the Veteran's knee disabilities; rather, it is used to address a symptom, namely instability. As such, even though the Veteran does use knee braces, the schedular rating criteria reasonably describe his symptomatology.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable solely on account of his service connected knee disabilities.  Thus, the Board finds that Rice is inapplicable.
 

ORDER

A rating in excess of 10 percent for a right knee disability is denied.

A rating in excess of 10 percent for a left knee disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


